DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Response to Arguments

           Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. 
           Applicants submit that in amended claim 1, the resource setting information includes both the channel state information-reference signal (CSI-RS) resource set indication information AND the frequency band indication information, and the frequency 
          Examiner submits that Kwak teaches of the resource setting information where the channel state information-reference signal (CSI-RS) resource set indication information AND the frequency band indication information are jointly encoded (Paragraphs 0619 and 0637). Examiner further notes that “a common bandwidth part is indicated for the plurality of CSI-RS resource sets by the frequency band indication information” as mentioned by Applicants is not supported by Applicant’s specification. Figures 4B – 4C discloses of a frequency band indication information being shared by a resource set or sets. Only Paragraphs 0039 – 0040 describe the bandwidth parts but nowhere in the specification describes of a common bandwidth part. Examiner has interpreted the frequency band indication information being a common frequency band indication information. Kwak teaches of a frequency band indication information being a common frequency band indication information that indicate the bandwidth parts of the CSI-resources of a set or sets (Paragraphs 0009 and 0616 – 0624 and Figures 47 – 48).


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
            
s 1, 6 – 7, 10, 12, 17 – 18 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2020/0127786) in view of Zhang et al (US 2020/0119893).

             Re claims 1, 12 and 20, Kwak teaches of a receive end device (Fig.49), a non-transitory computer readable medium (Paragraph 0071), bandwidth part determining method, comprising: receiving, via radio resource control (RRC) signaling,  resource setting information (RRC configuration, Paragraphs 0585 – 0587, 0616 and 0637, Fig.42 and #4800, Fig.48) including channel state information-reference signal (CSI-RS) resource set indication information (#4210, Fig.42 and #4820, Fig.48) and frequency band indication information (Paragraphs 0009, 0616 – 0619 and 0637, #4820, Fig.48), wherein the CSI-RS resource set indication information supports an indication of a plurality of CSI-RS resource sets (setA – setX, Fig.42 and Paragraph 0586), the frequency band indication information is used to indicate a bandwidth part in common for the plurality of CSI-RS resource sets (CSI-RS transmission bandwidth, Paragraphs 0009 and 0616 – 0624, Col 1 of Page 59 and Figures 47 – 48) and the bandwidth part is one of a plurality of bandwidth parts (bandwidth parts, Paragraphs 0620 – 0621); and determining, according to the frequency band indication information, the bandwidth part at which at least one CSI-RS resource is located, the at least one CSI-RS resource being included in the plurality of CSI-RS resource sets (Paragraphs 0616 – 0619 and Page 59, Col 1) and the at least one CSI-RS resource being configurable for a periodic transmission (periodic CSI-RS, Paragraphs 0581, 0603 and 0615). However, Kwak does not specifically teach of the bandwidth part 
            Zhang teaches of a bandwidth part is one of a plurality of bandwidth parts (BWPs, Paragraphs 0023 – 0035), wherein the bandwidth part corresponding to the one or more CSI-RS resource sets which support different subcarrier spacings being configured (different subcarrier spacings (SCSs), Paragraphs 0023 – 0035). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bandwidth part correspond to the one or more CSI-RS resource sets which support different subcarrier spacings for supporting multiple subcarrier spacings for a wide range of services in a 5G system.
  
             Re claims 6 and 17, Kwak teaches of wherein the at least one CSI-RS resource is indicated by using CSI-RS resource indication information (CSI-RS configuration, Figures 41 – 42), and the CSI-RS resource indication information includes at least one of a resource identifier (CRI, Paragraphs 0535 – 0536 and 0579), antenna port quantity indication information, CSI-RS period indication information, and CSI-RS pattern indication.  

             Re claims 7 and 18, Kwak teaches of wherein each CSI-RS resource associated with the resource setting information is located at the bandwidth part (location of frequency resources of the CSI-RS, Paragraphs 0616 – 0621).

 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an index of the bandwidth part to easily indicate the multiple bandwidth parts.

             Re claim 21, Kwak teaches of wherein when other resource setting information different from the resource setting information is configured (Figures 39 – 40), the frequency band indication information included in the resource setting information is supported to be different from frequency band indication information included in the other resource setting information (bandwidth adaptation, Paragraphs 0621 – 0626 and Figures 43 – 46).  

             Re claim 22, Kwak teaches of the indicated bandwidth part is a segment of contiguous resource blocks, the bandwidth part is associated with a specific subcarrier spacing (subcarrier spacings, Paragraph 0299, Tables 9 – 10), and the frequency band indication information indicates the bandwidth part at which the CSI-RS is located (as shown in Fig.43 and Paragraph 0620).

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2633